Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-20 are pending.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 61/946,962 fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. 
Claim 7-20 recite limitations regarding traffic light alteration capability. However, this limitation does not benefit from the 03/03/2014 filing date of application No. 61/946,962. Therefore, this limitation can only claim priority date to the earliest date it was mentioned in the specification which is the 03/03/2015 date of PCT/US15/18364 to which this application also claims priority.  Therefore, at least claims 7-20 lack support from the date of the provisional filling.
Claims 14-20 recite limitations regarding receiving an option to pay for access to a restricted route, submitting payment, and receiving access. However, this limitation does not benefit from the 03/03/2014 filing date of application No. 61/946,962. Therefore, this limitation can only claim priority date to the earliest date it was mentioned in the specification which is the 03/03/2015 date of PCT/US15/18364 to which this application also claims priority.  Therefore, at least claims 14-20 lack support from the date of the provisional filling.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  
Step 1
Claims 1 is directed to a non-transitory computer readable media and is therefore an article of manufacture.
Claim 7 is directed to a series of steps, and therefore is a process.
Independent Claims
Step 2A Prong One
The limitations of Claim 1 recites:
receiving, from ... a first user, a request for a route corresponding to a starting location and an ending location; 
querying ... to identify an entry indicating that a restricted access road segment exists between the starting location and the ending location; 
receiving, from ... a second user, a second request for a second route corresponding to the restricted access road segment; 
based upon a determination that allowance of one of the first user or the second user, but not both the first user and the second user, to use the restricted access road segment would not exceed an allowed allocation threshold: 
assigning a first score to the first user; and 
assigning a second score to the second user; and 
responsive to determining that the first score exceeds the second score: 
providing the route, comprising the restricted access road segment, to the first ... but not the second ... .  

The limitations of Claim 7 recites:
A method, comprising: 
receiving, from ... a first user, a request for a route corresponding to a starting location and an ending location; 
querying ... to identify an entry indicating that a restricted access road segment with a traffic light alteration capability exists between the starting location and the ending location; 
receiving, from ... a second user, a second request for a second route corresponding to the restricted access road segment; 
based upon a determination that allowance of one of the first user or the second user, but not both the first user and the second user, to use the restricted access road segment would not exceed an allowed allocation threshold: 
assigning a first score to the first user; and 
assigning a second score to the second user; and 
responsive to determining that the first score exceeds the second score: 
providing the route, comprising the restricted access road segment with the traffic light alteration capability, to the first ... but not the second ... ; 
maintaining a current location of the first ... ; and 
altering operation of a traffic light along the restricted access road segment based upon the current location of the first ... being within a threshold distance of the traffic light.  

The claim limitations as drafted, recite a concept, that, under broadest reasonable interpretation, is a certain method of organizing human activity. The limitations are analogous to managing personal behavior or relationships or interactions between people (interactions between people, social activities) or commercial or legal interactions (sales activities) such as requesting access or paying a toll to get on a specific road (HOV or toll road). The generic computer implementations (see below) do not change the character of the limitations. Accordingly, the claims recite an abstract idea.
Step 2A Prong Two
The judicial exception is not integrated into a practical application. In particular, the claims recite the following additional elements:
Claim 1:
A non-transitory computer-readable medium comprising instructions that when executed by a processor perform operations, the operations comprising:
First client device
Route database
Second client device
Claim 7: 
First client device
Route database
Second client device

These additional elements are recited at a high-level of generality (i.e. as generic computer components performing generic computer functions) such that they amount to no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements, when viewed individually and in combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims do not amount to more than a recitation of the words “apply it" (or an equivalent) or more than mere instructions to implement an abstract idea or other exception in a generic computing environment (See MPEP 2106.05 (f) Mere Instructions to Apply an Exception).
Step 2B
As discussed above with respect to Step 2A Prong Two, the additional elements, amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B. The additional elements, when considered separately and in combination, do not add significantly more to the exception. They are mere instructions to apply an exception using a generic computer component and cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. The claims are ineligible.
Dependent Claims
Dependent claims 2-6 and 8-13 further limit abstract idea recited in Claims 1 and 7. 
The following limitations further limit the abstract idea as explained above:
Claim 2: ... comprising: 
authorizing the first user with a state entity for traveling the restricted access road segment.  
Claim 3: ..., wherein the first score is assigned based upon the first user comprising a preferred user.  
Claim 4: ..., wherein the first score is assigned based upon the first user comprising at least one of a handicapped user, or a frequent user.  
Claim 5: ... comprising:  
responsive to a change in traffic conditions on the route, providing an altered route to the first user based upon the traffic conditions and a current location of the first user.  
Claim 6: ... comprising: 
querying ...to identify a second entry indicating that a second road segment exists between the starting location and the ending location; and 
offering the route comprising the restricted access road segment and a third route comprising the second road segment to the first user for selection.  
Claim 8: The method of claim 7, comprising:  
authorizing the first user with a state entity for traveling the restricted access road segment with the traffic light alteration capability.  
Claim 9: The method of claim 7, wherein the first score is assigned based upon the first user comprising a preferred user.  
Claim 10: The method of claim 7, wherein the first score is assigned based upon the first user comprising a handicapped user.  
Claim 11: The method of claim 7, wherein the first score is assigned based upon the first user comprising a frequent user.  
Claim 12: The method of claim 7, comprising: 
responsive to a change in traffic conditions on the route, providing an altered route to the first user based upon the traffic conditions and the current location of the first user.  
Claim 13: The method of claim 7, comprising: 
querying ... to identify a second entry indicating that a second road segment with the traffic light alteration capability exists between the starting location and the ending location; and 
offering the route comprising the restricted access road segment and a third route comprising the second road segment to the first user for selection.  

As explained above, The claim limitations as drafted, recite a concept, that, under broadest reasonable interpretation, is a certain method of organizing human activity. The limitations are analogous to managing personal behavior or relationships or interactions between people (interactions between people, social activities) or commercial or legal interactions (sales activities) such as requesting access or paying a toll to get on a specific road (HOV or toll road).
There are no further additional elements recited in dependent claims (apart from those already recited and analyzed above in the independent claims) that change the character of the limitations. Therefore, the claims are directed to ineligible subject matter

Examiner note: Claims 14-20 are considered eligible because the additional elements integrate the judicial exception into a practical application. When considered individually and in combination, they apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. Claim 14 is directed to a system comprising 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1, 3-4, and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Li (US8370053) in further view of Buckman (US20150199664A1) and in further view of Itaya (20140172521A1).

Claim 1: Li teaches, A non-transitory computer-readable medium comprising instructions that when executed by a processor perform operations (Li, Col. 2 Lines 34-46: processor), the operations comprising: 
receiving, from a first client device of a first user, a request for a route corresponding to a starting location and an ending location (Li, col. 9 lines 4-24; Col. 4 line 62-col.5 line 29); 
receiving, from a second client device of a second user, a second request for a second route (Li, Col. 4 line 62-col.5 line 29)



based upon a determination that allowance of one of the first user or the second user, but not both the first user and the second user, to use the route 
assigning a first score to the first user; (Li Col. 2 lines 17-33) and 
assigning a second score to the second user; (Li, Col. 2 lines 17-33)
responsive to determining that the first score exceeds the second score (Li, col. 4 lines 18-31): 
providing the route, (Li, col. 4 lines 18-31; col. 8, lines 14-27; Fig. 1)

	Li, in Col. 2 lines 17-33, teaches a disutility value for a first group of users and a second group of users. Li, col. 4 lines 18-31, teaches Class 1 users have the lowest disutility and that class 2 utility may be high higher. The lowest disutility (i.e. best score) gets the best route. Li, col. 4 lines 18-31; col. 8, lines 14-27; Fig. 1, teaches providing the route to the device.

Li does not teach the limitation below, however Buckman teaches:
querying a route database to identify an entry indicating that a restricted access road segment exists between the starting location and the ending location (Buckman, par. 0027-0028); 
a route corresponding to a restricted access road segment; (Buckman, Par. 0028)

	Buckman, in par. 0027 teaches that the application interacts with a geolocation service to obtain routes between a source and destination input by the user. Buckman, in Par. 0028, teaches that the 
	It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the providing of a route of Li to include querying a database to identify and provide a restricted access road segment, as taught by Buckman, in order to provide preauthorization and payment to access the restricted access road segment. (Buckman, Par. 0029)

Li in view of Buckman do not teach the limitation below, however Itaya teaches:
not exceeding an allowed allocation threshold (Itaya, Par. 0142-0143)

Itaya, in Par. 0142-0143, teaches that a reservation request of a road is determined to exceed a limit number. If the limit is not exceeded then the access is provided.
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify providing of a route of Li to include not exceeding an allowable threshold, as taught by Itaya, in order to alleviate congestion in the road (Itaya, Par. 0011) 

Claim 3: Li in view of Buckman in view of Itaya teaches, The non-transitory computer-readable medium of claim 1, Li further teaches wherein the first score is assigned based upon the first user comprising a preferred user.  (Li, Col. 2 lines 17-33)

	As mentioned above, Li teaches that the first group of user is based on a user classification and given the best routes (i.e. preferred users).

Claim 4: Li in view of Buckman in view of Itaya teaches, The non-transitory computer-readable medium of claim 1, 
	While Li teaches the assigning of a first score, it does not teach but Buckman teaches: wherein the first score is assigned based upon the first user comprising at least one of 
a handicapped user, 
or a frequent user (Buckman, Par. 0022-0023).

Buckman, in par. 0022-0023, teaches profile information including a loyalty program. A transportation service provider may offer rewards based on the number of trips completes (i.e. first score based on a frequent user).
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the assigning of a score of Li to include basing the score off of a user being a frequent user, as taught by Buckman, in order to incentivize users to use the application more (rewards based on number of trips) (Buckman, Par. 0023). 

Claim 5: Li in view of Buckman in view of Itaya teaches The non-transitory computer-readable medium of claim 1, Li further teaches the operations comprising: 
INRIP129WOUSAresponsive to a change in traffic conditions on the route, providing an altered route to the first user based upon the traffic conditions and a current location of the first user.  (Li, Col. 7 Lines 1-17)

Li, in Col. 7 Lines 1-17, teaches that the system can provide enroute dynamic routing an dynamic navigation based on traffic data. 

Claim 6: Li in view of Buckman in view of Itaya teaches The non-transitory computer-readable medium of claim 1, Buckman further teaches, the operations comprising: 
querying the route database to identify a second entry indicating that a second road segment exists between the starting location and the ending location; (Buckman, Par. 0027-0028) and 
offering the route comprising the restricted access road segment and a third route comprising the second road segment to the first user for selection.  (Buckman, Par. 0027-0028)

Buckman, in par. 0027, teaches that one or more routes with tolls (i.e. restricted access road) are presented to the user. Buckman, in Par. 0029, teaches that if a user can decline a route and take another action (e.g. go through the process iteratively to select a different route)
See above rationale to combine.

Claim 2, 7-9, 11-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Li (US8370053) in view of Buckman (US20150199664A1) and in view of Itaya (20140172521A1) in further view of Lee (US 2014/0118168A1).

Claim 2: Li in view of Buckman in view of Itaya teaches, The non-transitory computer-readable medium of claim 1, the operations comprising:, 
	While Li in view of Buckman in view of Itaya teaches authorizing a user to travel the restricted access road segment, it does not teach but Lee teaches:
authorizing the first user with a state entity for traveling the restricted access road segment.  (Lee, Par. 0048 and 0050 and 0060)


It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the authorizing of a user to travel a restricted access road of Li in view of Buckman to include the user being registered with a transit authority , as taught by Lee, in order to optimize travel times as well as inform the user of potential safety concerns (Lee, Par. 0013)

Claim 7: Li teaches, A method, comprising: 
receiving, from a first client device of a first user, a request for a route corresponding to a starting location and an ending location (Li, col. 9 lines 4-24; Col. 4 line 62-col.5 line 29); 
receiving, from a second client device of a second user, a second request for a second route (Li, Col. 4 line 62-col.5 line 29)

Li, col. 9 lines 4-24, teaches a user device to input information by a user. Li, Col. 4 line 62-col.5 line 29, teaches that travel routes are determined based on origin and destination.

based upon a determination that allowance of one of the first user or the second user, but not both the first user and the second user, to use the route 
assigning a first score to the first user; (Li Col. 2 lines 17-33)  and 
assigning a second score to the second user; (Li, Col. 2 lines 17-33) and 
responsive to determining that the first score exceeds the second score: 
providing the route, (Li, col. 4 lines 18-31; col. 8, lines 14-27; Fig. 1)

Li, in Col. 2 lines 17-33, teaches a disutility value for a first group of users and a second group of users. Li, col. 4 lines 18-31, teaches Class 1 users have the lowest disutility and that class 2 utility may be high higher. The lowest disutility (i.e. best score) gets the best route. Li, col. 4 lines 18-31; col. 8, lines 14-27; Fig. 1, teaches providing the route to the device.

Li does not teach the limitation below, however Buckman teaches:
querying a route database to identify an entry indicating that a restricted access road segment (Buckman, par. 0027-0028);
a route corresponding to a restricted access road segment (Buckman, Par. 0028)

Buckman, in par. 0027 teaches that the application interacts with a geolocation service to obtain routes between a source and destination input by the user. Buckman, in Par. 0028, teaches that the application identifies toll gates or other services required for the route (i.e. restricted access road segment).
	It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the providing of a route of Li to include querying a database to identify and provide a restricted access road segment, as taught by Buckman, in order to provide preauthorization and payment to access the restricted access road segment. (Buckman, Par. 0029)


not exceeding an allowed allocation threshold (Itaya, Par. 0142-0143)

Itaya, in Par. 0142-0143, teaches that a reservation request of a road is determined to exceed a limit number. If the limit is not exceeded then the access is provided.
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify providing of a route of Li to include not exceeding an allowable threshold, as taught by Itaya, in order to alleviate congestion in the road (Itaya, Par. 0011) 

Li in view of Buckman in view of Itaya do not teach the limitation below, however Lee teaches:
maintaining a current location of the first client device (Lee, Par. 0055); 
route with traffic light alteration capability (Lee, Par. 0060-0061)
altering operation of a traffic light along the restricted access road segment based upon the current location of the first client device being within a threshold distance of the traffic light.  (Lee, Par. 0060-0061)

Lee, in par. 0055, teaches identifying the location of a device. Lee, in Par. 0060-0061, teaches that traffic flow data is received around a mobile device and a traffic light can be modified as the mobile device approaches or travel through an intersection.
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify providing a route of Li to include a route with traffic light alteration capability and altering operation of a traffic light based upon the location of the vehicle, as taught by Lee, in order to reduce a person’s travel time and increase the fuel efficiency of the person’s vehicle (Lee, Par. 0001)

Claim 8: Li in view of Buckman in view of Itaya in view of Lee teaches The method of claim 7, Lee further teaches comprising:  
INRIP129WOUSAauthorizing the first user with a state entity for traveling the restricted access road segment with the traffic light alteration capability.  (Lee, Par. 0048 and 0050 and 0060)

Lee, in par. 0048 teaches, that a service provider may be a transit authority. Lee, in par. 0050, teaches that a user may be registered with a service provider in order to receive the traffic information and route. Lee, in Par. 0060 teaches that the mobile device is associated with an ambulance, police car or fire truck.
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to further modify the authorizing of a user to travel a restricted access road of Li in view of Buckman to include the user being registered with a transit authority , as taught by Lee, in order to optimize travel times as well as inform the user of potential safety concerns (Lee, Par. 0013)

Claim 9: Li in view of Buckman in view of Itaya in view of Lee teaches The method of claim 7, Li further teaches wherein the first score is assigned based upon the first user comprising a preferred user.  (Li, Col. 2 lines 17-33)

	As mentioned above, Li teaches that the first group of user is based on a user classification and given the best routes (i.e. preferred users).

Claim 11: Li in view of Buckman in view of Itaya in view of Lee The method of claim 7, While Li teaches the assigning of a first score, it does not teach but Buckman teaches:  wherein the first score is assigned based upon the first user comprising a frequent user.  (Buckman, Par. 0022-0023).

Buckman, in par. 0022-0023, teaches profile information including a loyalty program. A transportation service provider may offer rewards based on the number of trips completes (i.e. first score based on a frequent user).
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the assigning of a score of Li to include basing the score off of a user being a frequent user, as taught by Buckman, in order to incentivize users to use the application more (rewards based on number of trips) (Buckman, Par. 0023). 

Claim 12: Li in view of Buckman in view of Itaya in view of Lee The method of claim 7, comprising: 
responsive to a change in traffic conditions on the route, providing an altered route to the first user based upon the traffic conditions and the current location of the first user.  (Li, Col. 7 Lines 1-17)

Li, in Col. 7 Lines 1-17, teaches that the system can provide enroute dynamic routing an dynamic navigation based on traffic data. 


Claim 13: Li in view of Buckman in view of Itaya in view of Lee The method of claim 7,  Buckman further teaches comprising: 
querying the route database to identify a second entry indicating that a second road segment (Buckman, Par. 0027-0028)  and 
offering the route comprising the restricted access road segment and a third route comprising the second road segment to the first user for selection.  (Buckman, Par. 0027-0028)

Buckman, in par. 0027, teaches that one or more routes with tolls (i.e. restricted access road) are presented to the user. Buckman, in Par. 0029, teaches that if a user can decline a route and take another action (e.g. go through the process iteratively to select a different route)
See above rationale to combine.

Lee further teaches: road segment with traffic light alteration capability (Lee, Par. 0060-0061)

Lee, in Par. 0060-0061, teaches that traffic flow data is received around a mobile device and a traffic light can be modified as the mobile device approaches or travel through an intersection.
See above rationale to combine.

Claim 14: Li teaches A system of providing users with access to a route for traveling, the system comprising: 
a processor (Li, Col. 4 Lines 44-63); and 
memory comprising instructions that when executed by the processor cause the processor (Li, Col. 4 Lines 44-63) to: 
receive, from a first client device of a first user, a request for a route corresponding to a starting location and an ending location(Li, col. 9 lines 4-24; Col. 4 line 62-col.5 line 29); 
INRIP129WOUSAreceive, from a second client device of a second user, a second request for a second route (Li, Col. 4 line 62-col.5 line 29)

Li, col. 9 lines 4-24, teaches a user device to input information by a user. Li, Col. 4 line 62-col.5 line 29, teaches that travel routes are determined based on origin and destination.

based upon a determination that allowance of one of the first user or the second user, but not both the first user and the second user, to use the route 
assign a first score to the first user; (Li Col. 2 lines 17-33)  and 
assign a second score the second user; (Li, Col. 2 lines 17-33)
responsive to (Li, col. 4 lines 18-31):
provide the route, (Li, col. 4 lines 18-31; col. 8, lines 14-27; Fig. 1)

	Li, in Col. 2 lines 17-33, teaches a disutility value for a first group of users and a second group of users. Li, col. 4 lines 18-31, teaches Class 1 users have the lowest disutility and that class 2 utility may be high higher. The lowest disutility (i.e. best score) gets the best route. Li, col. 4 lines 18-31; col. 8, lines 14-27; Fig. 1, teaches providing the route to the device.

Li does not teach the limitation below, however Buckman teaches:
query a route database to identify an entry indicating that a restricted access road segment (Buckman, par. 0027-0028);
a route corresponding to a restricted access road segment(Buckman, Par. 0028);
authorize the first user to use the restricted access road segment (Buckman, Par. 0029) and 

Buckman, in par. 0027 teaches that the application interacts with a geolocation service to obtain routes between a source and destination input by the user. Buckman, in Par. 0028, teaches that the application identifies toll gates or other services required for the route (i.e. restricted access road segment). Buckman, in Par. 0029, teaches authorizing a user to use the restricted access road.
	It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the providing of a route of Li to include querying a database to identify and provide a restricted access road segment, as taught by Buckman, in order to provide preauthorization and payment to access the restricted access road segment. (Buckman, Par. 0029)

Li in view of Buckman do not teach the limitation below, however Itaya teaches:
not exceeding an allowed allocation threshold (Itaya, Par. 0142-0143)

Itaya, in Par. 0142-0143, teaches that a reservation request of a road is determined to exceed a limit number. If the limit is not exceeded then the access is provided.


Li in view of Buckman in view of Itaya do not teach the limitation below, however Lee teaches:
the traffic light alteration capability based upon the first user submitting a method of payment for access to the traffic light alteration capability; (Lee, Par. 0059-0060)
provide the traffic light alteration capability; (Lee, Par. 0060-0061)
maintain a current location of the first client device (Lee, Par. 0055); and 
alter operation of a traffic light along the restricted access road segment based upon the current location of the first client device being within a threshold distance of the traffic light.  (Lee, Par. 0060-0061)
	
Lee, in par. 0059-0060, teaches that the traffic light alteration is a service provided based on a level of service subscribed to by a user (ie. based upon submitting a method of payment).Lee, in par. 0055, teaches identifying the location of a device. Lee, in Par. 0060-0061, teaches that traffic flow data is received around a mobile device and a traffic light can be modified as the mobile device approaches or travel through an intersection.
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify providing a route of Li to include a route with traffic light alteration capability and altering operation of a traffic light based upon the location of the vehicle, as taught by Lee, in order to reduce a person’s travel time and increase the fuel efficiency of the person’s vehicle (Lee, Par. 0001)


Claims 15-16 and 18-20
Claims 15-16 and 18-20 are dependent off of claim 14 which is directed to a system. Claims 15-16 and 18-20 recites limitations that are parallel in nature as those addressed above for claims 8-9 and 11-13, which is directed towards a method. Claims 15-16 and 18-20 are therefore rejected for the same reasons as set forth above for claim 8-9 and 11-13.

Claims 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Li (US8370053) in view of Buckman (US20150199664A1) and in view of Itaya (20140172521A1) in further view of Lee (US 2014/0118168A1) and in further view of Peeters (US8285731B2).

Claim 10: Li in view of Buckman in view of Itaya in view of Lee teaches The method of claim 7, 
While Li teaches the assigning of the score based on a preferred user, it does not teach but Peeters teaches wherein the first score is assigned based upon the first user comprising a handicapped user.  (Peeters, Col. 13 lines 11-35)

Peeters, in Col. 13 lines 11-35, teaches that tariff specification for a certain road segment may be based upon period of time of day, the length of the road segment, or a possible physical handicap of the user (i.e. score for accessing a road is based upon a handicapped user).
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the assigning of a score of Li to include basing the score off of a user being handicapped, as taught by Peeters, in order to provide the appropriate toll and road access based on the user’s information without sacrificing their privacy. (Peeters, Col. 3 Lines 29-35).

Claims 17
Claims 17 is dependent off of claim 14 which is directed to a system. Claims 17 recites limitations that are parallel in nature as those addressed above for claim 10, which is directed towards a method. Claim 17 is therefore rejected for the same reasons as set forth above for claim 10.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5 and 6-7 of U.S. Patent No. US10629075B2. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claims 1-20 are anticipated by the limitation of claims 1 of the ‘075 patent. The claims in the present invention are broader. 
The limitations of Claims 1-2, 7-8, and 14-15 are anticipated by claim 1 of the ‘075 patent.
The limitations of Claims 3-4, 9-11, and 16-18 are anticipated by claim 5 of the ‘075 patent.
The limitations of Claims 5 and 12 and 19 are anticipated by claim 6 of the ‘075 patent.
The limitations of Claims 6 and 13 and 20 are anticipated by claim 7 of the ‘075 patent.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAIL A MANEJWALA whose telephone number is (571)272-8904. The examiner can normally be reached M-F 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ISMAIL A MANEJWALA/Examiner, Art Unit 3628                                                                                                                                                                                                        
/RESHA DESAI/Supervisory Patent Examiner, Art Unit 3628